                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                       3:18-cv-00372-FDW
                                      (3:07-cr-00097-RJC-1)

THOMAS DONNELL SIFFORD,                                 )
                                                        )
           Petitioner,                                  )
                                                        )
vs.                                                     )                      ORDER
                                                        )
UNITED STATES OF AMERICA,                               )

      Respondent.                         )
__________________________________________)

           THIS MATTER is before the Court upon the United States’ “Consent Motion to

Dismiss” Petitioner Thomas Donnell Sifford’s Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2241 or a Writ of Error Coram Nobis. (Doc. No. 7.) Sifford is represented by Federal

Defenders of Western North Carolina, Inc. According to the Motion, Sifford consents to this

dismissal. (Mot. to Dismiss 1, 5 n.1, Doc. No. 7.)

      I.      BACKGROUND

           In 2007, a grand jury indicted Sifford, charging him with possession with intent to

distribute cocaine and at least five grams of cocaine base in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(B) (Count One), and possession of ammunition by a felon in violation of 18 U.S.C. §

922(g)(1) (Count Two). Crim. Doc. No. 1. The United States filed an information pursuant to

21 U.S.C. § 851, noticing Sifford’s two prior North Carolina state convictions—one for

possession with intent to sell/deliver cocaine and one for possession with intent to sell/deliver

marijuana. Crim. Doc. No. 12. Sifford pleaded guilty to both counts, and this Court sentenced

him to 132 months of imprisonment and eight years of supervised release on Count One and 120

                                                       1
months of imprisonment and two years of supervised release on Count Two, with the sentences

to run concurrently. Crim. Doc. Nos. 25 & 30. Sifford appealed, and the Fourth Circuit

affirmed. United States v. Sifford, 330 F. App’x 46 (4th Cir.), cert. denied, 129 S. Ct. 2885

(2009).

          Sifford filed his first motion to vacate under § 2255 on November 5, 2010. Sifford v.

United States, 3:10-cv-00596-RJC (W.D.N.C.), Doc. No. 1. In March 2011, the Court dismissed

the motion as untimely. Id. at Doc. No. 4.

          In January 2012, Sifford filed a second motion to vacate, arguing that under United States

v. Simmons, 649 F.3d 237 (4th Cir. 2011), the § 851 enhancement was invalid and that he should

be resentenced. United States v. Sifford, No. 3:12-cv-00019-RJC (W.D.N.C.), Doc. No. 1. The

Court dismissed the motion as an unauthorized successive motion to vacate. Id. at Doc. No. 3.

          In September 2013, Sifford filed a § 2241 petition attacking his § 841 and § 922(g)

sentences under United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc). Sifford v.

United States, No. 3:13-cv-00541-FDW (W.D.N.C. Sept. 26, 2013), Doc. No. 1. The Court held

that because Sifford was challenging only the validity of his § 841 sentence, rather than his

underlying conviction, he was not entitled to relief under § 2241. Id., Doc. No. 7 at 4–5. The

Court also denied coram nobis relief because Sifford was still in custody and audita querela relief

because there was no gap in postconviction remedies. Id. at 5–6. However, the Court held that

Sifford was entitled to relief from his § 922(g) conviction because, under Simmons, the conduct

for which he was convicted was no longer deemed criminal. Id. at 6. Accordingly, the Court

vacated Sifford’s § 922(g) conviction and sentence. Id.

          Sifford moved for reconsideration, arguing that the vacatur of his § 922(g) conviction and

sentence resulted in a corrected judgment that was part of his criminal case and allowed the
                                                      2
Court to address the erroneous sentence on the other count. Id. at Doc. No. 10. The Court

dismissed the motion as an unauthorized successive application. Id. at Doc. No. 11.

       Three months later, in December 2013, Sifford filed a third § 2255 motion again

attacking his drug sentence under Simmons. Sifford v. United States, 3:14-cv-00001-RJC

(W.D.N.C. 2013), Doc. No. 1. This Court dismissed the motion as an unauthorized successive

motion, id. at Doc. No. 3, and the Fourth Circuit denied a certificate of appealability and

dismissed his appeal, id. at Doc. No. 7.

       A year later, the Court reduced Sifford’s sentence to 120 months of imprisonment based

on the retroactive amendment of the Sentencing Guidelines relating to cocaine base. Crim. Doc.

No. 67. The day after this reduction, Sifford filed a fourth § 2255 motion, again arguing that his

§ 851 enhancement was invalid under Simmons, that the vacatur of his firearm conviction

changed the guideline range, and that the Court should vacate his sentence. Sifford v. United

States, No. 3:14-cv-00705-RJC (W.D.N.C.), Doc. No. 1. He asserted, citing United States v.

Hairston, 754 F.3d 258, 262 (4th Cir. 2014), that his motion was not successive. Sifford was

released from prison a month later and began serving his term of supervised release. This Court

denied Sifford’s motion as moot. Id. at Doc. No. 7.

       In February 2017, Sifford filed a motion in his criminal case for a writ of error coram

nobis, seeking to vacate his §841 conviction. Crim. Doc. No. 77. He argued that his guilty plea

was involuntary, that he had received ineffective assistance of counsel, and that his sentence was

illegal. Id. at 4. This Court denied the motion, holding that because Sifford had had the

opportunity to seek relief under § 2255, he was not entitled to relief under coram nobis. Crim.

Doc. No. 78.

       In July 2018, Sifford filed the instant § 2241 petition, again asserting that his sentence
                                                      3
under §841 is improper under Simmons and seeking to vacate his eight-year term of supervised

release. (§ 2241 Pet. 1, Doc. No. 1.) Alternatively, he again seeks a writ of error coram nobis.

Id. at 5–7.

           On May 7, 2019, the parties filed a joint motion to terminate supervised release in the

criminal case before the Honorable Robert J. Conrad, Jr. Crim. Doc. No. 95. The undersigned

granted the Government’s motion to stay the proceedings in this civil action pending disposition

of that motion. (Mot. to Stay, Doc. No. 6; Gavel Order, Dkt. entry of May 8, 2019.) On May 23,

2019, the Court granted the parties’ joint motion and terminated Sifford’s term of supervised

release. Crim. Doc. No. 96.

    II.       STANDARD OF REVIEW

           Rule 12(b)(1) of the Federal Rules of Civil Procedure provides for dismissal of claims

against all respondents where the Court lacks jurisdiction over the subject matter of the lawsuit.

When, as here, the respondent challenges the facts “underpinning subject matter jurisdiction, the

trial court may go beyond the complaint, conduct evidentiary proceedings, and resolve the

disputed jurisdictional facts.” Kerns v. United States, 585 F.3d 187, 193 (4th Cir. 2009).

    III.      DISCUSSION

           Article III of the Constitution restricts the federal courts to hear only actual cases and

controversies. U.S. CONST. art. III, § 2; United States v. Hardy, 545 F.3d 280, 283 (4th Cir.

2008). “[W]hen the issues presented are no longer ‘live’ or the parties lack a legally cognizable

interest in the outcome,” a case is deemed moot. Id. (quoting Powell v. McCormack, 395 U.S.

486, 496 (1969)) (internal quotation marks omitted). In the context of habeas corpus, a case is

rendered moot when the inmate has been released from the custody being challenged, without

collateral consequences, and the court can no longer remedy the inmate’s grievance. See, e.g.,
                                                         4
Spencer v. Kemna, 523 U.S. 1, 7 (1998); United States v. Julian, 751 Fed. App’x 378, 380 (4th

Cir. 2018) (holding that because the petitioner had served his sentence and was no longer on

supervised release, there was no longer an actual case or controversy between the parties as to

the validity of the sentence).

       Sifford’s § 2241 Petition challenges only the term of supervised release imposed for his

drug conviction. Sifford has served his sentence; his term of supervised release has been

terminated, and he consents to the Motion to Dismiss. Accordingly, there is no actual case or

controversy for the Court to address, nor is there any relief that this Court could provide. See

Hardy, 545 F.3d at 283; Julian, 751 F. App’x at 380.

       IT IS, THEREFORE, ORDERED that:

       1.      The United States’ unopposed Motion to Dismiss the Petition for a Writ of

               Habeas Corpus pursuant to 28 U.S.C. § 2241 or a Writ of Error Coram Nobis

               (Doc. No. 7) is GRANTED;

       2.      The Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 or a Writ

               of Error Coram Nobis (Doc. No. 1) is DISMISSED as moot; and

       3.      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court

               declines to issue a certificate of appealability as Petitioner has not made a

               substantial showing of a denial of a constitutional right. 28 U.S.C. § 2253(c)(2);

               Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c),

               a petitioner must demonstrate that reasonable jurists would find the district court’s

               assessment of the constitutional claims debatable or wrong); Slack v. McDaniel,

               529 U.S. 474, 484 (2000) (holding that when relief is denied on procedural

               grounds, a petitioner must establish both that the correctness of the dispositive
                                                     5
    procedural ruling is debatable, and that the petition states a debatably valid claim

    of the denial of a constitutional right).

SO ORDERED.




                                         Signed: June 11, 2019




                                           6
